     Case 1:19-cv-00336-NONE-SKO Document 46 Filed 11/05/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    BROOKE SHAEFRON AUGUSTE,                         Case No. 1:19-cv-00336-NONE-SKO (PC)

12                         Plaintiff,
                                                       ORDER DIRECTING THE CLERK OF
13             v.                                      THE COURT TO CLOSE CASE

14    V. BETANCOURT, et al.,
15                         Defendants.
16

17            The parties have filed a stipulation of dismissal with prejudice pursuant to Federal Rule of

18   Civil Procedure 41(a)(1). (Doc. 45.) The rule provides that a “plaintiff may dismiss an action

19   without a court order by filing … a stipulation of dismissal signed by all parties who have

20   appeared.” Fed. R. Civ. P. 41(a)(1)(A)(ii). Once a dismissal under Rule 41(a)(1) is properly filed,

21   no order of the court is necessary to effectuate dismissal; the dismissal is effective automatically.

22   See Commercial Space Mgmt. Co. v. Boeing Co., 193 F.3d 1074, 1078 (9th Cir. 1999).

23            Because the parties have filed a stipulation of dismissal, signed by all parties or their

24   counsel of record, this case has ended. Accordingly, the Court directs the Clerk of the Court to

25   close this case.

26
     IT IS SO ORDERED.
27

28   Dated:     November 4, 2020                                     /s/   Sheila K. Oberto               .
     Case 1:19-cv-00336-NONE-SKO Document 46 Filed 11/05/20 Page 2 of 2


 1                                         UNITED STATES MAGISTRATE JUDGE
 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                           2
